DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (20030060734) in view of Memon et al. (20190015070).  
With respect to claim 1, Yokoi et al. teach of a peroral endoscopic apparatus of the swallowable type or encapsulated medical device 1 [0013, 0063, 0073, 0078] with the apparatus comprising an imaging unit or image pickup drive circuit 33 with image pickup sensor 32 configured to perform imaging of a digestive system while moving in the digestive system and output image data [0074].  Yokoi et al. teach of a magnetic unit 36 in order to recover the encapsulated medical device within the lumen of a body cavity or adjust position, posture and a proceeding direction of the endoscopic apparatus in response to external magnetic force [0077].  Yokoi et al. therefore teach of the swallowable peroral endoscopic apparatus or the encapsulated medical device to pass through the oral cavity descending the esophagus and enter the stomach [0086] where the capsule device may be collecting ultrasound imaging data from the stenosed part of the small intestine and come into close contact with internal surface of the small intestine or beneath the inner wall of the digestive system or submucosal region  located around the digestive system [0132, 0133].  Yokoi et al. teach of an ultrasonic unit 164 configured 
Yokoi et al. teach of capturing images of the different parts of the GI tract but do not explicitly teach of performing imaging of a peripheral organ located around the digestive system such as the pancreas.  In a similar field of endeavor Memon et al. teach of a capsule based imaging method to capture images with the motion of the capsule that includes one or more multiple flat linear transducer arrays along the axis direction of the capsule [0034].  Memon et al. teach of imaging the pancreas for the diagnosis of pancreatic cancer and therefore teaches imaging of peripheral organ [0051, 0054].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Memon et al. to modify Yokoi et al. to more effectively generate images and locate abdominal disorders and lesions in the GI tract and examine adjacent organs for cancer or other diagnostics [Memon, [0004, 0051]].  
Claims 2, 3, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. in view of Memon et al. and further in view of Valdastri et al. (20130324914).  Yokoi et al. teach of the magnet located to inside the capsule body [0077, 0128] and Memon et al. teach of using the capsule device to image a peripheral organ but the references do not explicitly of the external magnetic controller to drive the magnetic unit.  In a similar field of endeavor Valdastri et al. teach of a swallowable capsule capable of capturing ultrasound images of the GI tract and with respect to claims 2 . 
With respect to claims 16 and 17, Valdastri et al. teach of the magnetic unit to include multiple permanent magnets [0023] such as permanent magnet 4 [0023] and permanent magnet 12 [0027] or a third permanent magnet 26 or 31 or 32 or 34 where the power supply may be provided between the magnets or alignment of the two external magnets 31, 32 with direction of magnetization to that of the two internal magnets 23 and 24 arranged at the ends of the capsule body and used for orienting the capsule where the magnets 31 and 32 are housed in a handpiece 33 together with a permanent magnet 34 between 31 and 32 in the handpiece 33 which has the function of activating the magnetic valve and therefore there is a power supply unit provided between the magnets [0034].  
It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Valdastri et al. to modify Yokoi et al. and Memon et al. to use magnetic control to more precisely position and orient the capsule within the body cavity [Valdastri, [0011]].  
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. in view of Memon et al. and further in view of Komuro et al. (20080281189).  Memon et al. teach of capturing images of the pancreas using the capsule imaging device for diagnosis of pancreatic cancer [0051] with a wide frequency range 1-10MHz depending on the region being imaged [0037, 0059] where the diagnostic mode arrays require a higher frequency and better image resolution and for localization purpose, the arrays will work at localization mode and requires a lower frequency and larger penetration depth [0034, 0036, 0037].  But the prior references however do not explicitly teach of imaging the specific claimed regions of the pancreas.  In a similar field of endeavor Komuro et al. teach of an ultrasound based imaging system that obtains images of the pancreas [0146] including the head of pancreas [0256], middle part of the pancreas and the tail of the pancreas [0258,-0263].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Komuro et al. to modify Yokoi et al. and Memon et al. to provide distinct images with respect to the different part of the pancreas to provide better diagnostics with respect to pancreatic conditions [Komuro et al. [0277, 0308]].  
7.	Claims 5-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. in view of Memon et al. and further in view of Arneson et al. (20120101386).  Yokoi et al. do not explicitly teach of the arrangement of the transducer array.  In a similar field of endeavor Arneson et al. teach of ultrasound imaging on a capsule endoscope with a number of transducer elements in an array [0036]. With respect to claims 5 and 6, Arneson et al. teach of the transducer array to be arranged in parallel with each other along a same line of the capsule apparatus to perform imaging toward a same direction in the digestive system such that the angle of view of the image sensor and ultrasonic scanning range of transducers are overlapped with each other or capture overlapping sidewall scans of the GI tract [0023, 0026].  With respect to claims 7 and 9, Arneson et al. teach of the transducer to be arranged along an arc or formed as a curved surface having a positive curvature that is part of the circumference .  
It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Arneson et al. to modify Yokoi et al. to provide a more efficient scanning that generates 360 degrees overlapping sidewall ultrasound scans of a body lumen that takes less time and provide better diagnostics [Arneson, [0002, 0005]]. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793